Exhibit 10.2

SECOND ADDENDUM

Between

GEMABIOTECH SAU (“GEMA”)

Fray Justo Sarmiento 2350

Edificio 2B, Piso 5°

Olivos, Province of Buenos Aires

Argentina

and

SAVARA APS (“SAVARA”)

Slotsmarken 17, 2 tv

2970 Horsholm

Denmark

Individually referred to as a "Party" and collectively referred as the
"Parties".

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL CONVENANTS, AGREEMENTS AND
REPRESENTATIONS HEREIN CONTAINED, THE PARTIES AGREE AS FOLLOWS:

1. Recitals

1.1 GEMA hereby declares that the change in its Corporate Name from GEMABIOTECH
SA to GEMABIOTECH SAU does not alter GEMA's duties and responsibilities assumed
in the Agreement, being able to carry out the performance of this Second
Addendum.

1.2 In December 10th, 2012 GEMA and SERENDEX has entered into a Supply and
License Agreement ("The Agreement") concerning Serendex supply and license of
API Know How and Technology by GEMA in order to allow SERENDEX to conduct
research, develop, distribute, commercialize and market Final Product based upon
the API.

1.3 Due to necessities of the business, the Parties agreed to transfer the
manufacture of the API from GEMA to a CMO, entering into the Addendum To The
Supply And License Agreement, in February 22nd, 2016 ("First Addendum") in which
the Parties set forth the terms and condition under which i) GEMA granted a
license to SERENDEX to utilize the API Technology and API Specifications and to
have a CMO manufacture API for

SERENDEX; ii) Serendex would acquire from GEMA the complete ownership of the MCB
and the WCB.

1.4 In July 2016, SAVARA acquired the assets of SERENDEX, with SERENDEX
assigning to SAVARA its contractual position regarding the Agreement and the
First Addendum with GEMA. GEMA in June 27th, 2016, consented the assignment of
the contract, discharging SERENDEX from any obligation under the contract
arising after the assignment.

1.5 SAVARA and GEMA hereby recognize clause 8.2 of the First Addendum, dated
February 22nd, 2016, called for the purchase of the MCB/WCB. Now, for economic
and financial matters SAVARA and GEMA have agreed to a new payment schedule.

--------------------------------------------------------------------------------

This Second Addendum sets forth the new terms and conditions.

2. Definitions

2.1. Unless explicitly stated otherwise the terms and definitions used in this
Second Addendum shall have the same meaning set out in the Agreement.

3. Payment milestone for purchase of MCB/WCB.

3.1. SAVARA and GEMA agree that the payment terms are in the following manner:

 

USD 400,000

Payable on September 30th, 2017 (less already paid amounts).

USD 600,000

Payable after successful release of first GMP grade API batch produced at CMO.

USD 2,000,000

Payable after first regulatory approval of Final Product (Molgradex) in Europe
or USA.

 

 

Total Amount: USD 3,000,000

 

4. Technical Assistance

4.1. If SAVARA requires technical assistance from GEMA to accomplish API
production within the API specifications, GEMA will charge SAVARA the amount of
USD 1.000 (one thousand united states dollars) per week of work, plus all
reasonable costs of travel, accommodation, meals, documentation, translation of
documentation, fees, equipment, etc.

5. Miscelancous

5.1. The amendments set forth in this Second Addendum will replace the terms and
conditions referred to in the Agreement and the First Addendum, but the rest of
the terms and conditions of the Agreement and the First Addendum will continue
to be as before and will continue to be valid and binding to the Parties. If
there is a contradiction between the terms of this Second Addendum and the
Agreement and First Addendum, then the terms of this Second Addendum shall
prevail and be applied.

5.2. This Second Addendum constitutes the entire agreement of the Parties and
supersedes all previous understanding of the agreement between the Parties,
whether written or oral, in respect to the matters explicitly stipulated
hereunder. Except as specifically modified and amended hereby, the Agreement
shall remain in full force and effect. No provision of this Second Addendum may
be modified or amended, nor shall any terms be waived, except expressly in a
writing signed by both Parties.

5.3 For what is not expressly envisaged herein, the terms and conditions of the
Agreement shall apply to the extent applicable.

This Second Addendum constitutes an integral part of the Agreement dated June
10th, 2012, and the First Addendum, dated February 22nd, 2016. This Second
Addendum is made in two original counterparts of equal legal force, one for each
Party

--------------------------------------------------------------------------------

In witness whereof, the Parties have caused this Second Addendum to be duly
executed by their fully authorized respective representatives and it shall be
effective as of the date of the last signature.

 

Date:

 

9/20/2017

Date:

 

9/18/2017

Name:

 

FEDERICO MARTIN RIVERA

DIEGO MARTIN DE SOUZA MORALES

Name:

 

Rob Neville

Title:

 

GENERAL MANAGER/CFO

Title:

 

CEO

 

/s/ Federico Martin Rivera

 

/s/ Robert Neville

 

Robert Neville

I am approving this document

2017.09.18 18:12:40

05’00’

 

 

 

 

 

Signature

 

 

Signature

 

Federico Martin Rivera

Diego Martin De Souza Morales

 

 

 

General Manager

CFO

 

 

 

 